INGERSOLL, J.:
Epitomized Opinion
This action was brought for recovery of damages for- a street car injury. Averdict of $3,500 was obtained by Bell. The court refused to reverse the case on the ground that the verdict was contrary to the evidence and also upon the other grounds alleged.
1. Errors in the charge of the court below which were complained of were disposed of by the appelate court, on authority of Mehurin v. Stone, 37 OS. 49, that, “Where in the trial of a action to a jury facts are indisputed which entitle the defendant to a verdict, which is accordingly given, a judgment rendered on such verdict will not be reversed for instruction to the jury although erroneous.”
2. The record in this case shows that substantial justice has been done and the judgment below should not be reversed because of technical error in the charge.